Case 1:19-cr-00102-TWP-MJD Document 65 Filed 03/05/21 Page 1 of 3 PageID #: 226




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                Case No. 1:19-cr-102-TWP-MJD-01

                                                          ORDER ON MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  BRIAN WILLIAMS                                          (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE.

 ☒ FACTORS CONSIDERED: See attached opinion.

 IT IS SO ORDERED.
Case 1:19-cr-00102-TWP-MJD Document 65 Filed 03/05/21 Page 2 of 3 PageID #: 227




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:19-cr-00102-TWP-MJD
                                                     )
 BRIAN WILLIAMS,                                     ) -01
                                                     )
                              Defendant.             )

            Order Denying Motion for Compassionate Release Without Prejudice

        This matter is before the Court on Defendant Brian Williams pro se motion that the Court

 construed as a Motion for Compassionate Release under the First Step Act of 2018. (Dkt. 56). The

 Court appointed counsel to represent Defendant and stayed the case. Dkts. 57, 59. CJA counsel

 appeared on Defendant's behalf, dkt. 58, but then withdrew, dkts. 62, 64.

        After counsel withdrew, the Court concluded that Defendant's pro se Motion for

 Compassionate Release lacked sufficient information for the Court to conclude that he was entitled

 to compassionate release. Accordingly, on January 5, 2021, the Court ordered Defendant to

 supplement his motion by completing and returning the Court's form compassionate release motion

 by February 19, 2021. Dkt. 64. The Court warned Defendant that his Motion for Compassionate

 Release would be considered abandoned and denied without prejudice if he did not return the form

 motion as directed. Id. The Court mailed its Order and the form motion to Defendant on January

 5, 2021.

        As of the writing of this Order, Defendant has not completed and returned the Court's form

 motion as required, and the deadline for doing so has passed. Accordingly, the Court considers

 Defendant's Motion for Compassionate Release abandoned, and the motion, dkt. [56], is denied



                                                 2
Case 1:19-cr-00102-TWP-MJD Document 65 Filed 03/05/21 Page 3 of 3 PageID #: 228




 without prejudice. Nothing in this Order, however, prohibits Defendant from filing a new motion

 for compassionate release.

        IT IS SO ORDERED.



 Date: 3/5/2021



 Distribution:

 Brian Williams
 Reg. No. 16904-028
 FCI Terre Haute
 Federal Correctional Institution
 P.O. Box 33
 Terre Haute, IN 47808

 All Electronically Registered Counsel




                                               3
